Citation Nr: 1526565	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-36 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from February 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hepatitis C.  The Veteran timely appealed that decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

On appeal, the Veteran avers that he was exposed to blood during his period of service as a corpsman, particularly during combat while in the "bush" in the Republic of Vietnam.  The Veteran additionally stated that he received a tattoo during service and that it was not on his separation physical because it was standard practice at that time for corpsman to give themselves an exit physical and he forgot to note it on the form at the time.  

The Veteran is shown to have the Combat Action Ribbon for his period of service in the Republic of Vietnam.  The Board finds his claims of blood exposure and that he received a tattoo in service to be highly credible and probative.  See 38 U.S.C.A. § 1154(b) (West 2014).

Unfortunately, it appears that the VA examiners placed an extremely high burden on the Veteran to demonstrate actual blood exposure during military service in their opinions of record.  In light the Board's findings under 38 U.S.C.A. § 1154(b) above, the Board further finds those opinions are inadequate as they did not adequately consider that the Veteran was exposed to blood during his combat service, but rather placed an impermissibly high burden of proving actualized exposure to blood during his combat service.  The Veteran was clearly a medical corpsman and he has combat service; blood exposure in such circumstances is clearly within the circumstances of his military service.  Thus, a remand is necessary in order to obtain another VA examination from an appropriate specialist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

In his statements, the Veteran also indicated that he was treated in the 1990's for elevated liver functions.  On remand, the Veteran should provide information with regards to this treatment and VA should assist him in obtaining any identified records.  Also, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his hepatitis C, which is not already of record, including any 1990's treatment for elevated liver functioning.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA infectious diseases examination with an appropriate specialist/hepatologist in order to determine whether his hepatitis C is related to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

During the examination, the examiner should obtain a full and complete list of all risk factor exposures during and after military service.  

After review of the claims file and examination of the Veteran, the examiner should opine whether the hepatitis C more likely, less likely, or at least as likely as not (50 percent or greater probability) is a result of military service, to include blood exposure during combat as a corpsman in the Republic of Vietnam as well as getting a tattoo during service.  

The examiner is to take as conclusive fact that the Veteran was exposed to blood during his combat service as a corpsman and that he received a tattoo during military service.  The examiner must, at minimum, discuss the likelihood that the Veteran's hepatitis C was contracted during military service because of those two risk factors during service.

The examiner should additionally address any other potential risk factors alleged in the claims file, to include air gun inoculations.  

The examiner should address any other pertinent evidence of record, including the Veteran's lay statements and submitted treatise information, the July 2012 VA examination report, as well as the two October 2013 VA addendum opinions, and those examiners' findings and conclusions.  The examiner should, however, note that those examiners impermissibly relied on evidence of actualized exposure to blood during service, as noted above.
All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for hepatitis C.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

